Title: From Thomas Jefferson to James Madison, 17 September 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Sep. 17. 1802.
          
          I recieved yesterday your’s of the 15th. in the hope of seeing you here tomorrow I return no papers. I will pray you not to fail in your visit. I have recd. a letter from mr R. Smith disapproving of the countermand of the John Adams for reasons detailed; & one from mr Gallatin disapproving of the original order for her sailing. (he had not then, Sep. 9. heard of the countermand) the vessel now awaits our decision, which I have delayed till the next post, in order to consult with you on the subject. this renders it interesting that you should preserve your purpose of coming tomorrow, when I shall be happy to recieve your’s & Dr. Thornton’s families & friends. Bp. Madison is gone. Colo. Monroe was to go off yesterday; but I have not heard whether his family is gone or not. if not, he will be back on Tuesday. but I rather expect they are gone. Dr. Bache has broken up housekeeping, ready for his departure. accept my affectionate salutations.
          
            Th: Jefferson
          
        